Case 2:18-cv-00135-JRG Document 476 Filed 06/27/19 Page 1 of 23 PageID #: 46940



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

  FRACTUS, S.A.,
                                                JURY TRIAL DEMANDED
              Plaintiff,

  v.

  AT&T MOBILITY LLC,                            Case No. 2:18-cv-00135-JRG

              Defendant,                              LEAD CASE


  T-MOBILE US, INC., ET AL.,
                                                Case No. 2:18-cv-00137-JRG
              Defendants,

  CELLCO PARTNERSHIP D/B/A VERIZON
  WIRELESS,                                     Case No. 2:18-cv-00138-JRG
              Defendant,

  COMMSCOPE TECHNOLOGIES LLC and
  CELLMAX TECHNOLOGIES AB,
             Intervenor-Defendants.




       FRACTUS S.A.’S OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY
                   JUDGMENT OF NO PRE-SUIT DAMAGES
Case 2:18-cv-00135-JRG Document 476 Filed 06/27/19 Page 2 of 23 PageID #: 46941




                                               TABLE OF CONTENTS


       I. INTRODUCTION ...................................................................................................... 1

       II.       FRACTUS’S RESPONSE TO DEFENDANTS’ STATEMENT OF ISSUES .. 2

       III.      FRACTUS’S RESPONSES TO DEFENDANTS’ STATEMENT OF

                 UNDISPUTED FACTS .......................................................................................... 2

       IV.       BACKGROUND ..................................................................................................... 7

       V.        ARGUMENT ........................................................................................................... 9

            A.      Fractus Complied with § 287(a) ............................................................................ 9

            B.      The                           License Does Not Raise a § 287(a) Issue ......................... 11

            C.      § 287(a) Does Not Bar Damages Incurred Before an Alleged Failure to Mark.. 13

       VI.       CONCLUSION ..................................................................................................... 15




                                                                 i
Case 2:18-cv-00135-JRG Document 476 Filed 06/27/19 Page 3 of 23 PageID #: 46942




                                                     TABLE OF AUTHORITIES

 Cases

 Adrea, LLC v. Barnes & Noble, Inc.,
   No. 13-CV-4137 JSR, 2015 WL 4610465 (S.D.N.Y. July 24, 2015)...................................... 14

 Am. Tech. Ceramics Corp. v. Presidio Components, Inc.,
 No. 14-CV-6544 (KAM) (GRB), 2018 WL 1525686 (E.D.N.Y. Mar. 27, 2018) ....................... 14

 Arctic Cat Inc. v. Bombardier Recreational Prods. Inc.,
   876 F.3d 1350 (Fed. Cir. 2017)............................................................................................. 2, 11

 Elonex Phase II Power Mgmt. Litig.,
    No. 01-082 GMS, 2002 WL 242363 (D. Del. Feb. 20, 2002) ................................................. 13

 Fractus, S.A. v. Samsung Elecs. Co., Ltd. et al.,
   Case No. 6:09-cv-00203-LED-JDL (E.D. Tex. 2009). ............................................................... 8

 Halo Electronics v. Pulse Elecs., Inc.,
   831 F.3d 1369 (Fed. Cir. 2016)................................................................................................ 12

 Invitrogen Corp. v. Evident Techs., Inc.,
   No. 6:08-CV-163, 2008 WL 11348389 (E.D. Tex. Oct. 29, 2008) .......................................... 13

 Maxwell v. J. Baker, Inc.,
  86 F.3d 1098 (Fed. Cir. 1996)................................................................................................. 1, 9

 Mobile Telecomms. Techs.,
  No. 16-MD-02722-LPS-CJB, 2017 WL 1053099 (D. Del. Mar. 20, 2017) ............................. 11

 Rotec Indus., v. Mitsubishi Corp.,
   215 F.3d 1246 (Fed. Cir. 2000)................................................................................................. 12

 Tex. Digital Sys., Inc. v. Telegenix, Inc.,
   308 F.3d 1193 (Fed. Cir. 2002)................................................................................................. 11

 WiAv Solutions LLC, v. Motorola, Inc.,
   732 F. Supp. 2d 634 (2010) ................................................................................................ 13, 14

 Wine Ry. Appliance Co. v. Enter. Ry. Equip. Co.,
   297 U.S. 387 (1936) .................................................................................................................. 11

 Wokas v. Dresser Indus., Inc.,
  978 F. Supp. 839 (N.D. Ind. 1997) ..................................................................................... 10, 14

                                                                     ii
Case 2:18-cv-00135-JRG Document 476 Filed 06/27/19 Page 4 of 23 PageID #: 46943




 Statutes
 35 U.S.C. § 287(a) ........................................................................................................... 1, 9, 11-15




                                                                    iii
Case 2:18-cv-00135-JRG Document 476 Filed 06/27/19 Page 5 of 23 PageID #: 46944




                                TABLE OF EXHIBITS

   Exhibit
    Ex. A    Declaration of Gabriela Ruiz
             Ex. 1 to Declaration of Gabriela
             Ruiz

             Ex. 2 to Declaration of Gabriela
             Ruiz
             Ex. 3 to Declaration of Gabriela
             Ruiz


             Ex. 4 to Declaration of Gabriela
             Ruiz
             Ex. 5 to Declaration of Gabriela
             Ruiz

             Ex. 6 to Declaration of Gabriela
             Ruiz
             Ex. 7 to Declaration of Gabriela
             Ruiz
             Ex.8 to Declaration of Gabriela
             Ruiz
    Ex. B    Declaration of Ruben Bonet
    Ex. C    Declaration of Jordi Ilario




                                            iv
Case 2:18-cv-00135-JRG Document 476 Filed 06/27/19 Page 6 of 23 PageID #: 46945



     I.   INTRODUCTION

          The Court should deny Defendants’1 motion for partial summary judgment seeking to

 preclude Plaintiff Fractus S.A. (“Fractus”) from recovering all pre-suit damages under 35 U.S.C.

 § 287(a). First, because the alleged failure to mark was not by Fractus itself but rather under

 license, absolute compliance with the marking statute is not required. Instead, a patent holder is

 subject to the penalties of § 287(a) only if it failed to make “reasonable efforts” to ensure marking

 by licensees. Maxwell v. J. Baker, Inc., 86 F.3d 1098, 1111 (Fed. Cir. 1996). Fractus acted

 reasonably to ensure marking, including by establishing policies and practices to ensure its

 commercial partners who sold products in the United States complied with the marking statute.

 However, many of Fractus’s licenses were entered into in the litigation context, and in the

 smartphone market, in which products are rarely marked with a licensor’s patent numbers. In those

 circumstances, Fractus was unable to persuade its adversaries to agree to mark.




 Under these circumstances, a jury is entitled to conclude that Fractus’s efforts were reasonable.



 1
   “Defendants” are T-Mobile USA, Inc., T-Mobile U.S. (collectively, “T-Mobile”), Cellco
 Partnership d/b/a Verizon Wireless (“Verizon”), CommScope Technologies, LLC
 (“CommScope”), and Cellmax Technologies AB (“Cellmax”).


                                                  1
Case 2:18-cv-00135-JRG Document 476 Filed 06/27/19 Page 7 of 23 PageID #: 46946




         Second, Defendants now contend that Fractus “cannot demonstrate that it met the marking

 requirements for the allegedly                                           .” (DE 370 at 9.) But as “an

 alleged infringer who challenges the patentee’s compliance with § 287[a],” Defendants “bear[] an

 initial burden of production to articulate the products [they] believe[] are unmarked ‘patented

 articles’ subject to § 287[a].” Arctic Cat Inc. v. Bombardier Recreational Prods. Inc., 876 F.3d

 1350, 1368 (Fed. Cir. 2017). At no point during discovery did Defendants identify any

                                 they allege were unmarked and sold or offered for sale in the United

 States. They cannot now allege a failure to mark based on                products for which they failed

 to meet their initial burden of production. In any event, there is no factual basis for Defendants’

 position.            was not selling or offering for sale base station antennas in the United States.

         Finally, Defendants are simply wrong that all pre-filing damages should be excluded. Even

 if they were to prevail on a failure-to-mark defense, Defendants only identified allegedly unmarked

 sales starting                 The law is clear that patentees may recover damages from before the

 period of alleged non-compliance with the marking statutes. In sum, the Court should not deprive

 Fractus of its right to a jury trial on the issue of pre-suit damages.

  II.    FRACTUS’S RESPONSE TO DEFENDANTS’ STATEMENT OF ISSUES

         Fractus disputes Defendants’ Statement of Issues to Be Decided Because Fractus has

 evidence that it complied with its marking obligations before filing these cases.

 III.    FRACTUS’S RESPONSES TO DEFENDANTS’ STATEMENT OF UNDISPUTED
         FACTS

         1.       No dispute.

         2.       No dispute.

         3.       Fractus does not dispute that it has granted over

                                                Fractus disputes that it failed to take reasonable efforts


                                                    2
Case 2:18-cv-00135-JRG Document 476 Filed 06/27/19 Page 8 of 23 PageID #: 46947




 to ensure marking as part of the                                               . Fractus entered into the

 licensing agreement with              without knowledge that                 would make or resell base

 station antennas and was unaware until late in discovery that                  purportedly made or sold

 base station antennas. (Ilario Decl, at ¶ 4.) Even if Fractus could have been aware that

                                                        , it would not have been clear to Fractus that

 the sales could fall under the                                           . Fractus also disputes that none

 of its license agreements require licensees to mark products with any Fractus patent number, as a

 licensing agreement between                                                   , requires marking.2 (Ruiz

 Decl, Ex. 1, at 5.)

         4.      Fractus does not dispute that it did not require licensees                       to mark

 products with the patents in suit.

         5.      No dispute.

         6.      No dispute.

         7.      No dispute.

         8.      No dispute.

         9.      Fractus disputes that it had knowledge that

                                             before or at the time that



         10.     Fractus disputes that it had knowledge that

                                              at any time prior to the near close of discovery in these

 consolidated cases. (Id.)



 2
   The           agreement did not provide a license to the patents-in-suit or Fractus’s other base
 station antenna patents. (Bonet Decl., at ¶ 10.)

                                                    3
Case 2:18-cv-00135-JRG Document 476 Filed 06/27/19 Page 9 of 23 PageID #: 46948




         11.      Fractus does not dispute that

                                                                                           .

         12.      Fractus does not dispute that

                                                                                           .

         13.      Fractus does not dispute that




         14.      Fractus disputes that it would have been reasonable to demand that           mark

 as part of the                                         . Fractus anticipated that        would sell

 handsets incorporating handset antennas (rather than base station antennas), and Fractus’s

 understanding is that the industry norm is not to mark handsets and handset components, including

 antennas. (Ilario Decl., at ¶ 5.) Also, in Fractus’s experience,



         Fractus has been in the antenna industry since 1999 and has significant industry knowledge,

 including knowledge about the market for handset antennas. (Id., at ¶ 3.) In its experience, handset

 manufacturers rarely mark handsets and handset components (including antennas) with patent

 numbers. (Id., at ¶ 6.) To confirm its understanding of the industry practice, in June of 2019,

 Fractus visually inspected five of the best-selling handsets from 2013 and found that none of the

 handset components (including antennas) or user manuals were marked with patent numbers.3 (Id.,

 at ¶ 7.) Nevertheless, where possible, Fractus has undertaken significant efforts to ensure its


 3
  Fractus visually inspected the Samsung Galaxy S4, the Apple iPhone 4s, the Samsung Galaxy
 S3, the Samsung Galaxy Note 2, and the Samsung Galaxy Note 3. Fractus also inspected
 photographs of the packaging for the Apple iPhone 4s, the Samsung Galaxy S3, and the Samsung
 Galaxy Note 2. To select the best-selling models, Fractus relied on data from International Data
 Corporation. (Ilario Decl., at ¶ 8.)

                                                    4
Case 2:18-cv-00135-JRG Document 476 Filed 06/27/19 Page 10 of 23 PageID #: 46949




 products were marked. (Id., at ¶ 9; see also infra Section IV, at 7.)

        15.     Fractus does not dispute that the

                                 . Fractus disputes that Fractus has not otherwise presented evidence

 of marking. Fractus marks its own products, either on the antenna itself when the size of the

 antenna permits marking, or on antenna reels and accompanying data sheets and user manuals.

 (Ilario Decl., at ¶ 10). Despite industry norm, after the issuance of Fractus’s first U.S. handset

 patents,

 As set forth in Section IV infra, Fractus has undertaken significant efforts to ensure its products

 were marked, where possible.

        16.     Fractus asserted privilege over pre-suit investigations, but only to the extent that

 any part of the investigations were directed by counsel. In fact, during the deposition of Jordi

 Ilario, Fractus’s counsel explicitly advised Defendants’ counsel that Fractus was withdrawing the

 instruction not to answer questions about Fractus’s investigation into whether             sells base

 station antennas. (Ruiz Decl., Ex. 2, at 151:9-22.) Defendants’ counsel subsequently asked a

 question that solicited testimony about an earlier investigation in                               and

 chose not to continue asking questions about Fractus’s investigations into                  business,

 despite Mr. Ilario explaining that his response about the                time frame was only “one

 piece” of Fractus’s investigation. (Id., at 153:7-21.) Mr. Ilario also testified that he and Marta

 Barba looked into whether             sold base station antennas using public information and that

 Fractus determined that           did not sell base station antennas. (Id., at 67:5-22; 228:22-229:4.)

        In interrogatory responses, Fractus stated that




                                                    5
Case 2:18-cv-00135-JRG Document 476 Filed 06/27/19 Page 11 of 23 PageID #: 46950




           17.   Fractus disputes that it has not conducted any investigation into             need to

 mark products following the execution of the              License. In its regular course of business,

 Fractus



           18.   No dispute.

           19.   No dispute.

           20.   Fractus does not dispute that




           21.   No dispute.

           22.   Fractus does not dispute that the



           23.   Fractus disputes that it has the burden to present evidence that any of the

             antennas were marked with the Asserted Patents. Defendants have the burden of

 identifying specific antennas that they believe practice the patent and were not marked. Since

 Defendants have not carried that burden, Fractus has no obligation to prove compliance with

 marking. In any event,



           24.   Fractus does not dispute that it was unaware of any product to which a requirement

 of marking with the numbers of the patents-in-suit might apply until near the close of discovery in

 this case when



                                                   6
Case 2:18-cv-00135-JRG Document 476 Filed 06/27/19 Page 12 of 23 PageID #: 46951




        25.     No dispute.

        26.     No dispute.

  IV.   BACKGROUND

        Fractus is a Spanish research, product development, and licensing company focused on

 multiband antennas technologies. (Bonet Decl., at ¶ 4.) From the beginning of its introduction of

 products to the international market, the company has undertaken significant efforts to ensure that

 its own products are marked with its relevant patent numbers, whenever commercially feasible.




        Fractus has never sold any products in the United States that practice the patents-in-suit.

 (Id., at ¶ 12.) It therefore had no obligation to mark any products practicing those patents.




                                                   7
Case 2:18-cv-00135-JRG Document 476 Filed 06/27/19 Page 13 of 23 PageID #: 46952




        In 2009, Fractus initiated litigation with Samsung Electronics Co., Ltd., among other

 parties, to enforce a portfolio of patents relating to individual antennas used in smartphones and

 other mobile devices.4 The litigation did not include the patents-in-suit. (Ilario Decl., at ¶ 13.)

 Following a successful trial, and during appeal,




        On March 15, 2019, former



                     Before issuing the subpoena, neither Sprint nor any other Defendant identified

 any sales of allegedly licensed, patent-practicing, unmarked products. Sprint had asserted only

 boilerplate affirmative defenses. (DE 118 at 30-31; 32 at 22; 143 at 34-35.)5




 4
   Fractus, S.A. v. Samsung Elecs. Co., Ltd. et al., No. 6:09-cv-00203-LED-JDL (E.D. Tex. 2009).
 5
  AT&T, T-Mobile, and Verizon asserted similar boilerplate defenses. (See DE 138, at 36; DE 111,
 at 32; DE 30, at 23; DE 144, at 26; DE 116, at 21, DE 42, at 15; DE 117, at 28; DE 44, at 14.)

                                                 8
Case 2:18-cv-00135-JRG Document 476 Filed 06/27/19 Page 14 of 23 PageID #: 46953




                                           The next day—the second-to-last business day before the

 end of the fact discovery period—T-Mobile, Verizon, and AT&T supplemented their disclosures

 asserting for the first time that



                                                . On April 15, 2019 (the last day of fact discovery),

 Sprint took the deposition of




     V.   ARGUMENT

      A. Fractus Complied with § 287(a)

          When a patentee licenses its invention to an unrelated third party, “it is often more difficult

 for a patentee to ensure compliance with the marking provisions.” Maxwell, 86 F.3d at 1111.

 Accordingly, when the failure to mark is caused by someone other than the patentee, the patentee


 6



                                                    9
Case 2:18-cv-00135-JRG Document 476 Filed 06/27/19 Page 15 of 23 PageID #: 46954




 must show it undertook “reasonable efforts to ensure compliance with the marking requirements.”

 Id. at 1111-12. Fractus made reasonable efforts, under the circumstances surrounding execution of

 the settlement agreement, to ensure compliance. Fractus researched whether             or any of its

 subsidiaries engaged in sales of base station antennas or indicated any future intent to go into the

 business, and concluded                        (See supra at 5, ¶ 16.) To confirm its understanding

 that the industry norm was no marking of handset components, in June 2019, Fractus visually

 inspected five of the best-selling handsets from 2013 and found that none of the handset

 components (including antennas) or user manuals were marked with patent numbers. (Ilario Decl.,

 at ¶ 7.) Given its well-founded understanding of the industry norm, Fractus did not require a

 marking provision in the

        Even setting aside industry norms, courts have recognized the challenges of convincing a

 litigation adversary to mark. When entering into a settlement license, settling parties generally do

 not concede liability. It is only natural that parties who refuse to admit infringement would also

 refuse to mark. Therefore, requiring settlement licenses to include a marking requirement would

 “have extremely deleterious effects on patent case settlements when there is more than one

 infringer.” Wokas v. Dresser Indus., Inc., 978 F. Supp. 839, 848 (N.D. Ind. 1997).




                                                  Under these circumstances, it was reasonable for

 Fractus not to require marking.




                                                 10
Case 2:18-cv-00135-JRG Document 476 Filed 06/27/19 Page 16 of 23 PageID #: 46955




    B. The                       License Does Not Raise a § 287(a) Issue

        i. Defendants Have Not Met Their Burden of Production

        Section 287(a) does not apply when a patentholder or its licensee have not sold patent-

 practicing products in the United States. Wine Ry. Appliance Co. v. Enter. Ry. Equip. Co., 297 U.S.

 387, 398 (1936) (construing predecessor statute), see also Tex. Digital Sys., Inc. v. Telegenix, Inc.,

 308 F.3d 1193, 1219 (Fed. Cir. 2002), overruled on other grounds by Phillips v. AWH Corp., 415

 F.3d 1303 (Fed. Cir. 2005) (recognizing applicability to § 287(a)). It is the defendant’s initial

 burden of coming forward to identify licensed, unmarked sales: “[A]n alleged infringer who

 challenges the patentee’s compliance with § 287[a] bears an initial burden of production to

 articulate the products it believes are unmarked ‘patented articles’ subject to § 287[a].” Arctic Cat

 Inc., 876 F.3d at 1368. As Arctic Cat recognized, “Without some notice of what market products

 [defendant] believes required marking, [plaintiffs’] universe of products for which it would have

 to establish proof of compliance would be unbounded.” Id. “[P]ermitting infringers to allege failure

 to mark without identifying any products could lead to a large scale fishing expedition and

 gamesmanship.” Id. At a minimum, the alleged infringer “need[s to] … put the patentee on notice

 that he or his authorized licensees sold specific unmarked products which the alleged infringer

 believes practiced the patent.” Id.

        Courts that have examined the issue directly have held that a patentee is under no obligation

 to plead or prove compliance with § 287(a) where it is unaware of unmarked sales, unless and until

 the defendant has complied with its obligation to identify such sales. In In re Mobile Telecomms.

 Techs., the defendant raised speculation that a predecessor-in-interest or licensee may have sold

 patent-practicing products, but the Court found that such speculation was insufficient to trigger the

 plaintiff’s obligation to plead compliance with § 287(a). No. 16-MD-02722-LPS-CJB, 2017 WL



                                                  11
Case 2:18-cv-00135-JRG Document 476 Filed 06/27/19 Page 17 of 23 PageID #: 46956




 1053099, at *6 (D. Del. Mar. 20, 2017).

           Even at this late stage of summary judgment briefing, Defendants have not carried their

 burden of identifying specific antennas they believe were unmarked and              sold or offered

 for sale in the United States. Consequently, Fractus has no burden to plead or prove compliance

 with § 287(a) with respect to

           ii.             Did Not Sell Or Offer To Sell Antennas In the United States

                    did not sell or offer for sale any unmarked products in the United States that

 practice the patents in suit. (Bonet Decl., at ¶ 13.) Defendants argue that “       offered for sale

 in the U.S. the jointly-developed products” and that “Fractus has offered no evidence that those

 allegedly practicing products were marked pursuant to § 287(a).” (DE 347 at 9.) Defendants’

 statement is based on the following testimony from Fractus’s CEO:




 This testimony, however, does not provide evidence of an “offer to sell.” As a general matter, the

 Federal Circuit interprets “offer to sell” under the patent infringement statute according to its

 ordinary meaning in contract law. Rotec Indus., v. Mitsubishi Corp., 215 F.3d 1246 (Fed. Cir.

 2000).7 As the Court explained in Halo Electronics v. Pulse Elecs., Inc., “[a]n ‘offer to sell’

 generally occurs when one ‘communicate[s] a manifestation of willingness to enter into a bargain,

 so made as to justify another person in understanding that his assent to that bargain is invited and

 will conclude it.” 831 F.3d 1369, 1378 (Fed. Cir. 2016) (internal citations omitted). Accordingly,

 the “offer must be sufficiently definite to create the power of acceptance, otherwise it will be

 considered a mere solicitation for offers.” Invitrogen Corp. v. Evident Techs., Inc., No. 6:08-CV-


 7
     The Court interpreted “offer to sell” liability under 35 U.S.C. § 271(a).

                                                    12
Case 2:18-cv-00135-JRG Document 476 Filed 06/27/19 Page 18 of 23 PageID #: 46957




 163, 2008 WL 11348389, at *3 (E.D. Tex. Oct. 29, 2008).

        The statement that “           was trying to sell” does not provide evidence of a sufficiently

 definite offer that would create the power of acceptance under black letter contract law. In fact,

          did not offer products for sale in the United States. At the time,




        For this reason alone, Defendants’ argument that                 triggered § 287(a)’s marking

 requirement fails.

    C. § 287(a) Does Not Bar Damages Incurred Before an Alleged Failure to Mark.

        Section 287(a) does not bar recovery of damages prior to an alleged failure to mark. WiAv

 Solutions LLC, v. Motorola, Inc., 732 F. Supp. 2d 634 (2010). In WiAv Solutions, the owner of a

 wireless communication traffic patent brought an infringement action against its competitors. In

 ruling on the alleged infringer’s motion for partial summary judgment of no pre-suit damages, the

 Court explicitly held that a patentee is not precluded from collecting damages for a period in which

 marking was not required, even if the requirements of the marking statute were later triggered and

 the patentee failed to comply. Id., at 639-40. Similarly, in In re Elonex Phase II Power Mgmt.

 Litig., the alleged infringer moved for partial summary judgment of no pre-suit damages on the



                                                   13
Case 2:18-cv-00135-JRG Document 476 Filed 06/27/19 Page 19 of 23 PageID #: 46958




 grounds that the patentee failed to mark the patented product. No. 01-082 GMS, 2002 WL 242363,

 at *1 (D. Del. Feb. 20, 2002), amended, No. C.A. 01-082 GMS, 2002 WL 433614 (D. Del. Mar.

 20, 2002). The Court denied the motion for partial summary judgment because an issue of fact

 existed as to whether the patentee and its licensees had not sold or manufactured the patented

 product during a portion of the time before the licensee’s failure to mark. Id.; see also Wokas v.

 Dresser Indus., Inc., 978 F. Supp. 839 (N.D. Ind. 1997) (infringer liable for infringement

 committed before patentee’s licensee began shipping unmarked goods); Am. Tech. Ceramics Corp.

 v. Presidio Components, Inc., No. 14-CV-6544 (KAM) (GRB), 2018 WL 1525686 (E.D.N.Y. Mar.

 27, 2018) (internal citations omitted) (Section 287(a) “does not limit damages for a period ‘during

 which the marking statute is not triggered, even if it later is triggered and the patentee fails to

 mark.’”).

        Defendants cite a single unpublished case, Adrea, LLC v. Barnes & Noble, Inc., for the

 opposite proposition. Adrea, LLC v. Barnes & Noble, Inc., No. 13-CV-4137 JSR, 2015 WL

 4610465, at *3 (S.D.N.Y. July 24, 2015). The reasoning in Adrea is unpersuasive, however. The

 Court engages in brief analysis and concludes that the plain language of § 287(a) bars all pre-suit

 damages, including those incurred before any obligation to mark attached. Id.8 In WiAV,

 meanwhile, the Court explained that § 287(a) is ambiguous because the language “[i]n the event

 of failure so to mark…” does not “define the period of time covered by the statute. 732 F. Supp.

 at 639. The Court reasoned that enforcing the statute to exclude all pre-suit damages “penalizes

 the patentee for failing to comply with a statute that the patentee was not required to comply with



 8
   According to Westlaw’s Citing References function, since Adrea was decided in 2015, no court
 has relied on it for the proposition that a failure to mark bars all pre-suit damages. Counsel
 recognizes that there may have been opinions or orders that rely on Adrea, but are not available
 through Westlaw’s Citing References.

                                                 14
Case 2:18-cv-00135-JRG Document 476 Filed 06/27/19 Page 20 of 23 PageID #: 46959




 in the first place.” Id. As the Court concluded, such an interpretation of the statute “is simply

 unreasonable.” Id.

        Here, Defendants have failed to meet their burden of identifying any failure on Fractus’s

 behalf to comply with § 287(a) prior                At the very

                                                                                       Therefore,

 even if Defendants prevail on a failure-to-mark defense, only damages between

                                                                                     and the April

 9, 2018 filing of this case could be excluded. For this reason alone, the Court should deny

 Defendants’ motion for partial summary judgment to exclude all pre-suit damages.

  VI.   CONCLUSION

        For the foregoing reasons, Fractus respectfully requests that the Court deny Defendants’

 motion.



 Dated: June 25, 2019                        Respectfully submitted,

                                             /s/ Michael Ng
                                             Michael Ng
                                             California State Bar No. 237915 (Lead
                                             Attorney)
                                             Daniel A. Zaheer
                                             California State Bar No. 237118
                                             Michael M. Rosen
                                             California State Bar No. 230964
                                             michael.ng@kobrekim.com
                                             daniel.zaheer@kobrekim.com
                                             michael.rosen@kobrekim.com
                                             KOBRE & KIM LLP
                                             150 California Street, 19th Floor
                                             San Francisco, CA 94111
                                             Telephone: 415-582-4800
                                             Facsimile: 415-582-4811

                                             Hugham Chan


                                                15
Case 2:18-cv-00135-JRG Document 476 Filed 06/27/19 Page 21 of 23 PageID #: 46960




                                     Washington DC Bar No. 1011058
                                     Kimberly Perrotta Cole
                                     Washington DC Bar No. 495574
                                     hugham.chan@kobrekim.com
                                     kimberly.cole@kobrekim.com
                                     KOBRE & KIM LLP
                                     1919 M Street, NW
                                     Washington, DC 20036
                                     Telephone: 202-664-1956
                                     Facsimile: 202-510-2993

                                     George Stamatopoulos
                                     New York State Bar No. 5163340
                                     Benjamin J.A. Sauter
                                     New York State Bar No. 4691515
                                     Steven W. Perlstein
                                     New York State Bar No. 2982478
                                     george.stamatopoulos@kobrekim.com
                                     benjamin.sauter@kobrekim.com
                                     steven.perlstein@kobrekim.com
                                     KOBRE & KIM LLP
                                     800 Third Avenue
                                     New York, NY 10022
                                     Telephone: 646-658-4972
                                     Facsimile: 212-488-1220

                                     Adriana Riviere-Badell
                                     Florida State Bar No. 30572
                                     Gabriela Ruiz
                                     Florida State Bar No. 46844
                                     Joshua Kushner
                                     Florida State Bar No. 93597
                                     adriana.riviere-badell@kobrekim.com
                                     gabriela.ruiz@kobrekim.com
                                     Joshua.kushner@kobrekim.com
                                     KOBRE & KIM LLP
                                     201 South Biscayne Boulevard, Suite 1900
                                     Miami, Florida 33131
                                     Telephone: 305-967-6100
                                     Facsimile: 305-967-6120

                                     /s/ S. Calvin Capshaw
                                     S. Calvin Capshaw
                                     Texas State Bar No. 03783900
                                     Elizabeth L. DeRieux



                                       16
Case 2:18-cv-00135-JRG Document 476 Filed 06/27/19 Page 22 of 23 PageID #: 46961




                                     Texas State Bar No. 05770585
                                     ccapshaw@capshawlaw.com
                                     ederieux@capshawlaw.com
                                     CAPSHAW DERIEUX LLP
                                     114 E. Commerce Ave.
                                     Gladewater, TX 75647
                                     Telephone: 903-845-5770

                                     /s/ Claire Abernathy Henry
                                     T. John Ward Jr.
                                     Texas State Bar No. 00794818
                                     Claire Abernathy Henry
                                     Texas State Bar No. 24053063
                                     Andrea L. Fair
                                     Texas State Bar No. 24078488
                                     jw@jwfirm.com
                                     claire@wsfirm.com
                                     andrea@wsfirm.com
                                     WARD, SMITH & HILL, PLLC
                                     PO Box 1231
                                     Longview, TX 75606
                                     Telephone: 903-757-6400
                                     Facsimile: 903-757-2323

                                     Attorneys for Plaintiff
                                     Fractus, S.A.




                                       17
Case 2:18-cv-00135-JRG Document 476 Filed 06/27/19 Page 23 of 23 PageID #: 46962



                                 CERTIFICATE OF SERVICE

        I hereby certify that all counsel of record who are deemed to have consented to electronic

 service are being served with a copy of this document via electronic mail pursuant to Local Rule

 CV-5(c), on June 25, 2019.

                                                      /s/ Michael Ng
                                                      Michael Ng




              CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

        I hereby certify that this document is being filed under seal pursuant to the Court’s

 authorization in Section V.B.4 of the Protective Order entered in this matter.



                                                      /s/ Michael Ng
                                                      Michael Ng




                                                  1
